Morphy, J.,

delivered the opinion of the court.
The defendants are sued, in solidó, as the drawer and acceptor of a draft in favor of the plaintiffs. No defence was made below.
*436In this court, the appellants have made two points, to wit:
1. That the judgment’ is unconstitutional and void, no lcj»w or reasons having been assigned for rendering it.
2. That all the proceedings on the trial were illegal and null, the case not having been set down regularly and in its turn, in conformity with the Code of Practice.
I. The judgment states, that it is rendered on due proof of the allegations of plaintiffs’ petition, in which the usual averments of demand and notice are to be found ; this, we think, is sufficient; it is, perhaps, all that ought to have been said. It has.been held in this court, that the absence of a citation of a law. is not alone a ground for setting aside - i a judgment.
II. As to the second point, the rules and regulations of the court a qua, in relation to the manner of setting down causes, not being in evidence before us, we cannot judge whether they conform .to, or violate the provisions of the Code of Practice. We are referred to a notice of trial served on defendants’ counsel. This cannot be a reasonable subject of complaint. If such notice is not required by the code, it is a great convenience to counsel, and does by no means show that the cause has not been legally set down for trial.
The appellee has prayed for damages. We have already said, that a show of defence made here, when none has been seriously attempted below, should not protect the appellant from damages.
It is, therefore, ordered, that the judgment of the Commercial Court be affirmed, with costs and ten per cent, damages.